Case 4:19-cv-00782 Document 1-1 Filed on 03/05/19 in TXSD Page 1 of 32




              EXHIBIT A
    Case 4:19-cv-00782 Document 1-1 Filed on 03/05/19 in TXSD Page 2 of 32

                                                                                                                   CflWOPPlgAMNSPROVBEDBYPim

                 *                                                    ,
                                                                                                               fiECfiFTNUMDER                              0.00
                                                                                                               TRAOUNONUM8CR                    Tssaanag    at y
                                                                CAUSB NUMBER                201906645

         PLAINTIFF} WILLIAMS, LARRY (II)                                                                                Id The 133rd
               vs.                                                                                                      Judicial District Court of
         DEFENDANT} APPLE INC                                                                                           Harria County, Texas
                                                                      CITATION CORPORATE
        THE STATB O P TEXAS
        County of 11 arris
i



         TO ; APPLE IN C (CO RPO RATIO N) BY SERV31HS CT CO RPO RATIO N SYSTEM
                  1999      BRYAN STREET SUITS 900                    DALLAS        TX      75201 - 3136

              Attached It a copy of pl a i n t i f f * 9 o r i g i h a l ph t i t i o m .
t
        This instrument wu filed on the      29th davnf          January                                                     , gQ       19 - In tho
f       above died causa anniber end court. The Instrument attached describes the claim against ynu.
              YOU HAVE BEEN SUED) you may employ an attorney. If you or your attorney do not (Dea written answer with the
         Oistrict Qark who issued this dlailan by io:oo a.m on tho Monday next following the expiration of 20 days after you wen
        Served this duttoo and petition, a deficit Judgment may be taken against yon.
        TO OFFICER SERVING!
           This Citation was issued under my hand and seal of said Court, at Houston, Texas, this                          lav dav of
        _____F"j»br^i$ rv          ■20 19 -


                                                                                    L\      MARILYN BURGESS, District Clerk
        Issued a! request oft                                                       e\      Harris County, Tewa
        NATTOX, JAKES C. Ell                                                        2;1     201 Caroline, Houston, Texas 7700a
        30112S PO BOX                                                               ▼/      P.O.Box 4651, Houston,Texas 77UO
        HOUSTON, TX 77230
        TEL: (932) 741*8341                                                         Generated by: CHAMBERS, WANDA                   01W//1U47543
        Bar Number 24106261
                                                          OFFICER/AUTHORIZED PERSON RETURN
         1 received this dtadon on the                 day of.                              .90.        ai.          o’clock. .M- endorsed
         the dale of delivery thereon, and executed it at
                                                                                    VT.ur4ac.a0                                     «5t
         In                      . County, Texas on the             day of.                            .30.        at           rfrioch         M..

         by delivering to.                                                                                                  by delivering to its
                                             0M DU UMrrCCVCBUmuUiMU)(N ^TAm*
                                                 _r.           in person whose name is
              GU(UHXJ£»MvTanu4am;*nw

         a true copy cf this citation. with a eopy of tho                                                                      Petition attached,
                                                                 •woman w mntuanaw'nunvcsoncDuL't
         and with accompanying copies of                   _
                                                           tmoottam.t.Kui»tin, inttr. mmiani M mi   rtanupri



         1 certify that the fcet* stated in this return are tiuo by my signature below on the __ day of                                 . 20.
         FTO; 9.                                                              By.
                                                                                                    wroamitWHCWi
                                                                              Printed Name:

                                                                              As Deputy for
         Affiant Other Than Officer                                                                       iWMWm.untwitjiwCTtpmny

         On this day,                                            .                 known to the to be the person whose signature
         appears on the foregoing return, personally appeared. After being by me duly sworn, he/she sated that this citation was
         executed by him/her In the exact manner recited on the return.
         SWORN TO AND SUBSCRIBED BEFORE MB, on this.                                  day of                                                .go _




                                                                                                                        Notary Public




         u.tjrr.ciTC.r                                                    *73588085*
Case 4:19-cv-00782 Document 1-1 Filed on 03/05/19 in TXSD Page 3 of 32

                                                                                                          1/28/2019 3:29 PM
                                                                               Marilyn Burgess - District Clerk Harris County
                                                                                                    Envelope No. 30730335
                                                                                                      By: Miaeda Hutchinson
                                                                                                   Filed: 1/28/2019 3:29 PM

                                   CAUSE NO.


 LARRY D. WILLIAMS II,                                 §      IN THE DISTRICT COURT

               Plaintiff,                              §

 v.                                                    §      HARRIS COUNTY, TEXAS

                                                       §

 Apple INC., and Doe Defendants 1-100,                 §

               Defendants,                             §           JUDICIAL DISTRICT


                              PLAINTIFF’S ORIGINAL PETITION

           COMES NOW Larry Williams II, Plaintiff Herein, complaining of and about APPLE,

 INC., and Doe Defendants 1-100, hereinafter called Defendants, and for their cause of action

 show unto the Court the following:



                             I. DISCOVERY CONTROL PLAN LEVEL

          Plaintiff intends that discovery be conducted under Discovery Level 2 under TEX. R.CIV.

P. 190.3


                                    IL PARTIES AND SERVICE

          Plaintiff, Larry Williams II, is an individual who resides in Harris County, Houston,

 Texas.




                                                   I
Case 4:19-cv-00782 Document 1-1 Filed on 03/05/19 in TXSD Page 4 of 32




        Defendant, APPLE INC. is a corporation doing business in Harris County, Texas and

 can be served with process by delivering a copy of this citation and petition to: CT

 Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201-3136.



       Plaintiff is unaware of the true names and capacities of the Defendants sued herein as

 DOE DEFENDANTS 1-100 and therefore sue said Defendants by such Fictitious names.

 Plaintiff is informed and believes and therefore alleges such Fictitiously named Defendants are

 or may be responsible in some manner for the occurrences herein alleged, and that Plaintiffs

 damages, as herein alleged, were proximately caused by their conduct. Plaintiff is informed and

 believes and therefore alleges that at all times herein mentioned, Defendants, and each of them,

 were the agents, servants and/or employees of each of the other Defendants herein, and were

 acting with the permission and consent and within the course and scope of said agency and

 employment.



                   III. STATEMENT OF JURISDICTION AND VENUE

      The subject matter in controversy is within the jurisdictional limit of this court.



     This Court has jurisdiction because each Defendant maintained sufFicient contacts with the

State of Texas such that the exercise of jurisdiction over said Defendants would not offend

traditional notions of fair play and substantial justice, and because Plaintiffs claims arose out

of events occurring in the State of Texas.




                                                  2
Case 4:19-cv-00782 Document 1-1 Filed on 03/05/19 in TXSD Page 5 of 32




      This court has jurisdiction over Defendant “Apple Inc.” because Defendant is

 authorized to do business in Texas and does in fact transact business in Harris County,

 Texas.



          Venue in Harris County is proper in this cause under Section 15.002(a)(1) of the Texas

 Civil Practice and Remedies Code because all or a substantial part of the events and/or

 omissions giving rise to Plaintiffs claims occurred in Harris Count



                                        TV. INTRODUCTION

          Plaintiff brings this action for injuries and damages suffered as a direct and proximate

result of the use of APPLE iOS 12.1 update (hereinafter “the Product”). The Product was

intended to be used to add “group” Facetime calls.



       At all times relevant to this action, Defendants were responsible for the design,

manufacture, sale, testing, marketing, labeling, advertising, promotion, and/or distribution of the

Product to be used by by consumers throughout the United States and World, including Texas,

Louisiana, Missouri, and Mississippi.



       All of Plaintiff s claims for damages relate to Defendant’s design, manufacture, sale,

testing, marketing, labeling, advertising, promotion, and/or distribution of the Product. The

Defendant’s Product reached Plaintiff, by and through software updates directly with consumers




                                                   3
Case 4:19-cv-00782 Document 1-1 Filed on 03/05/19 in TXSD Page 6 of 32




and the Plaintiff from the Defendants, without substantial change in condition from the time it

left Defendant’s possession.



         Plaintiff, used the Product in the manner in which it was intended.



                                      V. FACTUAL BACKGROUND

 1.          At all times hereinafter mentioned, Defendant designed, manufactured, distributed, and
         r
 placed into the stream of commerce iOS 12.1 update and its components (sometimes referred to

 herein as “the Product” or “Apple update”).



2.           The Product was brought to market using a wireless transmission from Defendant’s

servers to Plaintiffs wireless device.



3.           Plaintiff alleges that the Product is defective and as a result has caused irreparable harm

and unnecessary injury.



4.           On or about January 27, 2019, it was brought to the attention of the Plaintiff that the iOS

 12.1 iphone Apple update contained a defect that allows for unsolicited answering of Facetime

calls.




5.           Under the update or most current version, an unknown third party is allowed to

eavesdrop on a parties phone without answering. Essentially the product converts a person's



                                                      4
Case 4:19-cv-00782 Document 1-1 Filed on 03/05/19 in TXSD Page 7 of 32




personal iPhone into a microphone that can be answered by an unknown third party to listen and

record one’s most intimate conversation without consent.



6.     Plaintiff was undergoing a private deposition with a client when the this defective

product breach allowed for the recording of a private deposition.



7.    The Product was used for its intended purpose because Plaintiff updated their phone for

the purpose of group Facetime calls but not unsolicited eavesdropping.

Plaintiff suffered injuries.



8.    An unknown number of undefined Plaintiffs have sustained similar privacy injuries as a

result of the product.



9.    That at all times relevant hereto the Defendants failed to provide sufficient warnings and

instructions that would have put Plaintiff and the general public on notice of the dangers and

adverse effects caused by the update to iOS 12.1, including, but not limited to the Product’s

failure to withstand its normal and intended use.



10.   Defendants designed, manufactured, distributed and placed into the stream of commerce

the Product and its components, during the relevant time period.




                                               5
Case 4:19-cv-00782 Document 1-1 Filed on 03/05/19 in TXSD Page 8 of 32




11.       Defendants performed, completed, and were solely responsible for the design,

manufacture, sale, testing, marketing, labeling, advertising, promotion, and/or distribution of

the Product, during the relevant time period.



12.       Defendant had in their possession, during the relevant time period, testing, research and

studies regarding cyber security and privacy breached of the Product.



13.    Defendants had in their possession, during the relevant time period, information

regarding the rate of privacy breaches and failure of the Product.



14.    That at all times relevant hereto, the officers and/or directors of the Defendants named

herein participated in, authorized and/or directed the production and promotion of the

aforementioned product when they knew or should have known of the hazardous and dangerous

propensities of the said product, and thereby actively participated in the tortious conduct that

resulted in the injuries suffered by Plaintiff.


                                    VI. CAUSES OF ACTION

                                             COUNT I
                                          NEGLIGENCE
                                      (Against All Defendants)

15.   Plaintiff repeats, reiterates, incorporates and realleges each and every paragraph and

allegation contained in this Complaint with the same force and effect as if fully set forth

herein.




                                                  6
Case 4:19-cv-00782 Document 1-1 Filed on 03/05/19 in TXSD Page 9 of 32




16.   At all times relevant to this cause of action, Defendants were in the business of

designing, developing, manufacturing, marketing and selling sophisticated software, including

iOS 12.1.




17.   Defendant had a duty to exercise reasonable care in the design, manufacture, sale,

testing, marketing, labeling, advertising, promotion, and/or distribution of the Product,

including the duty to take all reasonable steps necessary to manufacture and sell a Product that

was not defective and unreasonably dangerous to consumers and users of the Product.



18.   Defendant failed to exercise reasonable care in the design, manufacture, sale, testing,

marketing, labeling, advertising, promotion, and/or distribution of the Product because

Defendants knew, or should have known, that its Product would cause unsolicited privacy

breaches and eavesdropping.



19.   Defendants knew, or should have known, that consumers, such as the Plaintiff, and

would foreseeably suffer injury as a result of Defendant’s failure to exercise ordinary care.



20.   As a direct and proximate consequence of Defendant’s negligence, Plaintiff sustained

permanent and continuous injuries, pain and suffering and emotional trauma that will continue

into the future. Plaintiff lost ability to earn a living and will be continued to be so in the future.

Furthermore, Plaintiff has suffered mental anguish, physical pain and suffering, diminished

capacity for the enjoyment of life, a diminished quality of life, and damages.


                                                  7
Case 4:19-cv-00782 Document 1-1 Filed on 03/05/19 in TXSD Page 10 of 32




       WHEREFORE, Plaintiff demands judgment against the Defendants and requests

compensatory damages for past, present, and future pain and suffering, prejudgment and

post-judgment interest as allowed by law, costs of suit and attorneys’ fees, as allowed by law,

punitive damages, and any and all such other relief as the Court deems just and proper; and

further, demands a trial by jury of all issues so triable.



                                    COUNT II
                    STRICT PRODUCTS LIABILITY: DESIGN DEFECT
                               (Against All Defendants)

 21.   Plaintiff repeats, reiterates, incorporates and realleges each and every paragraph and

 allegation contained in this Complaint with the same force and effect as if fully set forth

 herein.



 22.   Defendants have a duty to provide adequate warnings and instructions for its products

 including iOS 12.1, to use reasonable care to design a product that is not unreasonably

 dangerous to users.



 23.   At all times relevant to this action, Defendants designed, researched, developed,

 manufactured, tested, labeled, advertised, promoted, marketed, sold, supplied, and/or

 distributed the Product.




                                                   8
Case 4:19-cv-00782 Document 1-1 Filed on 03/05/19 in TXSD Page 11 of 32




24.   The Product was expected to, and did, reach the intended consumers, handlers, and

persons coming in contact with the Product with no substantial change in the condition in

which the Product was designed, researched, developed, manufactured, tested, labeled,

advertised, promoted, marketed, sold, supplied, and/or distributed by Defendants.



25.   The Product was designed, researched, developed, manufactured, tested, labeled,

advertised, promoted, marketed, sold, supplied, and/or distributed in a defective condition, for

use by Plaintiff and all other consumers of the Product, making the Product unreasonably

dangerous.



26.   The Product, as designed, researched, manufactured, tested, advertised, promoted,

marketed, sold, and distributed by Defendants was defective in design and formulation in that

when it left the hands of the manufacturers, suppliers, and distributors, the foreseeable risks of

harm caused by the Product exceeded the claimed benefits of the Product.



27.   Defendant’s Product, as designed, researched, manufactured, tested, advertised,

promoted, marketed, sold, and distributed by Defendants was defective in design and

formulation, because when it left the hands of Defendants, the Product was unreasonably

dangerous and was also more dangerous than expected by the ordinary consumer.



28.   At all times relevant to this action, Defendants knew and had reason to know that the

Product was inherently defective and unreasonably dangerous as designed, formulated, and



                                                9
Case 4:19-cv-00782 Document 1-1 Filed on 03/05/19 in TXSD Page 12 of 32




manufactured by Defendants, and when used in the form manufactured and distributed by

Defendants, and in the manner instructed by Defendants to be used and installed by the

Plaintiff and other consumers.

29.   By reason of the foregoing, Defendant is liable to Plaintiff for damages as a result of its

failure to warn and/or adequately warn the Plaintiff of the increased defects associated with the

Product.



30.   As a direct and proximate consequence of Defendant’s negligence, Plaintiff sustained

permanent and continuous injuries, pain and suffering and emotional trauma that will continue

into the future. Plaintiff lost ability to earn a living and will be continued to be so in the future.

Furthermore, Plaintiff has suffered mental anguish, physical pain and suffering, diminished

capacity for the enjoyment of life, a diminished quality of life, and damages.



                WHEREFORE, Plaintiff demands judgment against the Defendants, and

request compensatory damages for past, present, and future pain and suffering, prejudgment

and post-judgment interest as allowed by law, costs of suit and attorneys’ fees, as allowed by

law, punitive damages, and any and all such other rejief as the Court deems just and proper;

and further, demands a trial by jury of all issues so triable.


                                   COUNT m
                 STRICT PRODUCTS LIABILITY: FAILURE TO WARN
                             (Against All Defendants)




                                                  10
Case 4:19-cv-00782 Document 1-1 Filed on 03/05/19 in TXSD Page 13 of 32




 31.   Plaintiff repeats, reiterates, incorporates and realleges each and every paragraph and

allegation contained in this Complaint with the same force and effect as if fully set forth

 herein.

 32.   iOS 12.1 was defective and unreasonably dangerous when it left the possession of the

 Defendants in that it contained warnings insufficient to alert consumers, including Plaintiff, of

the risk associated with the Product.



33.    Defendants designed, researched, developed, manufactured, tested, labeled, advertised,

promoted, marketed, sold, supplied, and/or distributed the Product.



34.    The Defendants were expected to, and did, reach the intended consumers, handlers, and

persons coming in contact with the Product with no substantial change in the condition in

which the Product was designed, researched, developed, manufactured, tested, labeled,

advertised, promoted, marketed, sold, supplied, and/or distributed by Defendants.



35.    Use of Defendants’ Product, as designed, researched, developed, manufactured, tested,

advertised, promoted, marketed, sold, labeled, and distributed by Defendants, involves a

substantial danger to Plaintiff that would not be readily recognized by the ordinary user of the

Product.




36.    Plaintiff used Defendant’s Product as intended or in a reasonably foreseeable manner.

Defendant failed to provide adequate warnings to avoid the substantial danger.
Case 4:19-cv-00782 Document 1-1 Filed on 03/05/19 in TXSD Page 14 of 32




37.   As a direct and proximate consequence of Defendant’s negligence, Plaintiff sustained

permanent and continuous injuries, pain and suffering and emotional trauma that will continue

into the future. Plaintiff lost ability to earn a living and will be continued to be so in the future.

Furthermore, Plaintiff has suffered mental anguish, physical pain and suffering, diminished

capacity for the enjoyment of life, a diminished quality of life, and damages.




                WHEREFORE, Plaintiff demands judgment against the Defendants, and

requests compensatory damages for past, present, and future pain and suffering; prejudgment

and post-judgment interest as allowed by law, costs of suit and attorneys’ fees, as allowed by

law, punitive damages, and any and all such other relief as the Court deems just and proper;

and further, demands a trial by jury of all issues so triable.


                                        COUNT IV
                             BREACH OF EXPRESS WARRANTY
                                  (Against All Defendants)

38.   Plaintiff repeats, reiterates, and realleges each and every allegation contained in this

Complaint with the same force and effect as if fully set forth herein.




39.   Defendants, through their officers, directors, agents, representatives, written literature,

and media advertisements, expressly warranted that their Product was safe and effective and fit

for use by consumers, was of merchantable quality, did not create the risk of or produce

dangerous side effects, including, but not limited to, unknown third parties being allowed to

eavesdrop without consent, and was adequately tested and fit for its intended use.


                                                  12
Case 4:19-cv-00782 Document 1-1 Filed on 03/05/19 in TXSD Page 15 of 32




40.    At the time of making such express warranties, Defendants knew and/or should have

known that their Product did not conform to the express warranties and representations and

that, in fact, their Product’s risk of unknown third parties being allowed to eavesdrop without

consent, of which Defendants had full knowledge and did not accurately or adequately warn.



41.    The Product manufactured and sold by Defendants did not conform to these

representations because it caused serious injury, including unsolicited invasions into one’s

privacy, to consumers such as the Plaintiff.



42.    Defendants breached their express warranties because the Product was and is defective

for its intended purpose.



43.    Plaintiff, did rely on Defendant’s express warranties regarding the safety and efficacy of

their Product in purchasing and using the Product.



44.    As a foreseeable, direct, and proximate result of the breach of the express warranties, the

Plaintiff suffered severe invasions into privacy, harm, and economic loss.



      WHEREFORE, Plaintiff demands judgment against the Defendants and request

compensatory damages for past, present, and future pain and suffering, prejudgment and

post-judgment interest as allowed by law, costs of suit and attorneys’ fees, as allowed by law,


                                                13
Case 4:19-cv-00782 Document 1-1 Filed on 03/05/19 in TXSD Page 16 of 32




punitive damages, and any and all such other relief as the Court deems just and proper; and

further, demands a trial by jury of all issues so triable.




                                         COUNT V
                                     BREACH OF IMPLIED
                                        WARRANTY
                                         (Against All Defendants)

45.   Plaintiff repeats, reiterates, and realleges each and every allegation contained in this

Complaint with the same force and effect as if fully set forth herein.




46.   At all times relevant to this action, Defendants manufactured, compounded, portrayed,

distributed, recommended, merchandised, advertised, promoted, and/or sold their Product for,

and among other things, group Facetime Calls.




47.   At all relevant and material times, Defendants intended its Product be used in the

manner that Plaintiff in fact used it.




48.   Defendants implied warranted its Product to be of merchantable quality, safe and fit for

the use for which Defendants intended and Plaintiff in fact used.




49.   Defendants breached its implied warranty as follows:

                a. Defendants failed to provide the warning or instruction and/or adequate

                  warning or instruction which a software provider exercising reasonable care




                                                   14
Case 4:19-cv-00782 Document 1-1 Filed on 03/05/19 in TXSD Page 17 of 32




                  would have provided concerning that risk;

               b. Defendants designed and/or manufactured iOS 12.1 which did not conform

                  to representations made by the Defendant when it left Defendants’ control;

               c. Defendants designed and/or manufactured iOS 12.1 which was more flawed

                 than an ordinary consumer would expect when used in an intended or

                  reasonably foreseeable manner, and the foreseeable risks associated with the

                  Product design or formulation exceed the benefits associated with that

                 design. These defects existed at the time the product left the Defendants

                 control.



50.   Further, Defendants marketing of iOS 12.1 was false and/or misleading and Plaintiff

relied on these misrepresentations.



51.   Defendant’s representations and implied warranties were false, misleading, and

inaccurate because the Product was defective, and not of merchantable quality.



52.   At the time Defendant’s Product was promoted, marketed, distributed, and/or sold by
                                      t
Defendants, Defendants knew of the use for which it was intended and impliedly warranted

the Product to be of merchantable quality and safe and fit for such use.




                                               15
Case 4:19-cv-00782 Document 1-1 Filed on 03/05/19 in TXSD Page 18 of 32




53.   Contrary to Defendant’s implied warranties, its Product as used by the Plaintiff, was not

of merchantable quality and was not safe or fit for its intended use because the Product was

unreasonably dangerous as described herein.



54.   Defendants breached its implied warranty because its Product was not safely fit for its

intended use and purpose.



55.   Defendants placed its Product into the stream of commerce in a defective, unsafe, and

inherently dangerous condition, and the Product was expected to and did reach the Plaintiff

without substantial change in the condition in which it was designed.

The foregoing warranty breaches were a substantial factor in causing Plaintiffs injuries and

damages as alleged.



56.   As a direct and proximate consequence of Defendant’s negligence, Plaintiff sustained

permanent and continuous injuries, pain and suffering andemotional trauma that will continue

into the future. Plaintiff lost ability to earn a living and will be continued to be so in the future.

Furthermore, Plaintiff has suffered mental anguish, physical pain and suffering, diminished

capacity for the enjoyment of life, a diminished quality of life, and damages.



57.   By reason of the foregoing, Defendants are liable to the Plaintiff for damages as a result

of its breaches of implied warranty.




                                                  16
Case 4:19-cv-00782 Document 1-1 Filed on 03/05/19 in TXSD Page 19 of 32




              WHEREFORE, Plaintiff demands judgment against the Defendants and

requests compensatory damages for past, present, and future pain and suffering, prejudgment

and post-judgment interest as allowed by law, costs of suit and attorneys’ fees, as allowed by

law, punitive damages, and any and all such other relief as the Court deems just and proper;

and further, demands a trial by jury of all issues so triable.



                                  COUNT VI
                       FRAUDULENT MISREPRESENTATION
                              (Against All Defendants)

      58.     Plaintiff repeats, reiterates, and realleges each and every allegation contained in

this Complaint with the same force and effect as if fully set forth herein.



      59.     Defendants, by and through agents and employees as will be added following

discovery, intentionally, willfully, and knowingly, fraudulently misrepresented to the

technology community, the government and consumers, including the Plaintiff, that its Product

had been adequately tested and was found to be safe and effective.



     60.     Defendants knew or believed at the time it made its fraudulent

 misrepresentations, that its misrepresentations were false and fraudulent regarding the dangers

 and risks associated with use of its Product. Defendants made its fraudulent

 misrepresentations intentionally, willfully, wantonly, and with reckless disregarded and

 depraved indifference for the safety and well-being of the users of their Product.




                                                 17
Case 4:19-cv-00782 Document 1-1 Filed on 03/05/19 in TXSD Page 20 of 32




      61.    Defendant’s fraudulent misrepresentations were made with the intent of

 defrauding and deceiving the Plaintiff, and the public, and also inducing the technology

 community, Plaintiff, and the public, to recommend, use, download and install Defendant’s

 Product.




      62.    Defendants were under a duty to disclose to the Plaintiff and ail consumers, the

 defective design and formulation of its Product, which design and formulation heightened the

 risk of suffering the injuries more specifically described in this Complaint.




     63.     Defendants had sole access to material facts concerning the defective nature of

 the Product and its propensity to cause serious and dangerous injuries and damages to persons

 who used the Product.




     64.     The intentional concealment and omissions of material fact concerning the safety

 of the Product was undertaken purposefully, willfully, wantonly, fraudulently by Defendants,

 with intent to mislead, with reckless disregard for the health and safety of the Plaintiff and to

 induce Plaintiff and other consumers to download, use, and/or install Defendant’s Product;

 and to mislead Plaintiff into reliance upon Defendant’s fraudulent misrepresentations to use

 Defendants’ Product as safe and effective.




     65.     At the time Defendants made these misrepresentations, during the relevant time

 period, including through Defendants various officers, directors, agents, representatives, and



                                                18
Case 4:19-cv-00782 Document 1-1 Filed on 03/05/19 in TXSD Page 21 of 32




 employees, Plaintiff was unaware of Defendant’s falsehoods, and reasonably believed them to

 be true.



      66.    Defendants knew and had reason to know that the Product was at great risk of

 causing serious harm to its users, and that the Product was inherently dangerous in a manner

 that exceeded the inaccurate and inadequate warnings given by Defendants.



      67.    In reliance upon Defendants’ false and fraudulent misrepresentations, the Plaintiff

 was induced to, and did, reasonably rely upon Defendants’ misrepresentations regarding the

 safety and efficacy of Defendant’s Product, thereby sustaining severe and permanent harm

 and damages.



      68.    As a result of Defendant’s research and testing or lack thereof, Defendants

 willfully, wrongfully, and intentionally distributed false information including, but not limited

 to, assuring the Plaintiff, and the public, that Defendant’s Product was safe for use.



      69.    As a result of Defendant’s research and testing, or lack thereof, Defendants

 intentionally omitted, concealed, and suppressed from Plaintiff and other consumers the true

 results of Defendants’ studies and research, which revealed the true risks of serious harm

 associated with the use of the Product.




                                                19
Case 4:19-cv-00782 Document 1-1 Filed on 03/05/19 in TXSD Page 22 of 32




       70.     Defendants had a duty when disseminating information to the public to provide

 truthful information, and a parallel duty not to deceive the public.



       71.     The information distributed by Defendants to the public, including the Plaintiff,

 was not limited to, reports, press releases, advertising campaigns, print advertisements,

 commercial media containing material representations, which were false and misleading, and

 contained omissions and concealment of the truth regarding the dangers of the use of

 Defendant’s Product.



       72.     Defendants recklessly and/or intentionally falsely represented the risks in using

 the Product to the public at large, and the Plaintiff for the purpose of influencing the sales of a

 Product known by Defendants to be dangerous and defective.



       73.     Defendants’ wrongful conduct constitutes fraud and deceit, and was committed

and perpetrated willfully, wantonly, and purposefully.



       74.     As a foreseeable, direct, and proximate result of Defendant’s described acts and

omissions, Plaintiff was caused to suffer the injuries described in this Complaint.



       75.     As a direct and proximate consequence of Defendant’s negligence, Plaintiff

sustained permanent and continuous injuries, pain and suffering and emotional trauma that

will continue into the future. Plaintiff lost ability to earn a living and will be continued to be so


                                                 20
Case 4:19-cv-00782 Document 1-1 Filed on 03/05/19 in TXSD Page 23 of 32




 in the future. Furthermore, Plaintiff has suffered mental anguish, physical pain and suffering,

 diminished capacity for the enjoyment of life, a diminished quality of life, and damages.



       WHEREFORE, Plaintiff demands judgment against the Defendants and requests

 compensatory damages for past, present, and future pain and suffering, prejudgment and

 post-judgment interest as allowed by law, costs of suit and attorneys’ fees, as allowed by law,

 punitive damages, and any and all such other relief as the Court deems just and proper; and

 further, demands a trial by jury of all issues so triable.


                                        COUNT VII
                               FRAUDULENT CONCEALMENT
                                   (Against All Defendants)

       76.     Plaintiff repeats, reiterates, and realleges each and every allegation contained in

this Complaint with the same force and effect as if fully set forth herein.



       77.     At all times during the course of dealing between Defendants and Plaintiff,

Defendant misrepresented material facts about the security of the Product for its intended use.



       78.     Defendants fail to mention the likelihood third parties being allowed to wire

tamper or eavesdrop on unsolicited facetime calls.



       79.     Defendants were under a duty to disclose to Plaintiff, and all consumers the

defective nature of the Product.




                                                  21
Case 4:19-cv-00782 Document 1-1 Filed on 03/05/19 in TXSD Page 24 of 32




        80.    Defendants had sole access to material facts concerning the defective nature of

the product and its propensity to cause serious and dangerous harm.



        81.    Defendant’s concealment and omissions of material facts concerning, inter alia,

the security of the Product was made purposefully, willfully, wantonly, and/or recklessly, to

mislead and induce Plaintiff into reliance, continued use of the Product, and actions thereon,

and to cause them to purchase, and/or use the Product. Defendant’s misrepresentation were

 made with knowledge that their statements were false.



        82.   Defendant knew that Plaintiff, and all consumers had no way to determine the

truth behind Defendants’ concealment and omissions, and that these included material

omissions of facts surrounding the Product, as set forth herein.



       83.    Plaintiff and consumers prior to the date of Plaintiffs iphone update, relied on

the Defendants’ representations about the Product. Defendants’ misrepresentations induced the

use of their product to Plaintiff.



       84.    Plaintiff, as well as other consumers relied on facts revealed which negligently,

fraudulently and/or purposefully did not include facts that were concealed and/or omitted by

Defendants.




                                               22
Case 4:19-cv-00782 Document 1-1 Filed on 03/05/19 in TXSD Page 25 of 32




        85.    As a result of the foregoing acts and omissions, Plaintiff sustained permanent

 and continuous injuries, pain and suffering and emotional trauma that will continue into the

 future. Plaintiff lost ability to earn a living and will be continued to be so in the future.

 Furthermore, Plaintiff has suffered mental anguish, physical pain and suffering, diminished

 capacity for the enjoyment of life, a diminished quality of life, and damages.



       WHEREFORE, Plaintiff demands judgment against the Defendants and requests

 compensatory damages for past, present, and future pain and suffering, prejudgment and

 post-judgment interest as allowed by law, costs of suit and attorneys’ fees, as allowed by law,

 punitive damages, and any and all such other relief as the Court deems just and proper; and

 further, demands a trial by jury of all issues so triable.



                                     COUNT VTII
                           NEGLIGENT MISREPRESENTATION
                                (Against All Defendants)

       86.     Plaintiff repeats, reiterates, and realleges each and every allegation contained in

this Complaint with the same force and effect as if fully set forth herein.



       87.     Defendants had a duty to accurately and truthfully represent to consumers,

including Plaintiff, the truth regarding Defendant’s claims that Defendant’s Product had been

tested, and found to be safe and effective for its stated purposes.




                                                  23
Case 4:19-cv-00782 Document 1-1 Filed on 03/05/19 in TXSD Page 26 of 32




        88.    The misrepresentations made by Defendants, in fact, were false and Defendants

 were careless or negligent in ascertaining the truth of the representations at the time

 Defendants made the misrepresentations.



        89.    Defendants represented and marketed the Product as being safe, secure and

 effective.



        90.    After Defendants became aware of the risks of the Product, Defendants failed to

 communicate to the Plaintiff and other members of the general public, that the product had

 increased risk of severe privacy breaches.



        91.    Defendants failed to exercise ordinary care in making representations concerning

 its Product and its manufacture, sale, testing, quality assurance, quality control, and

distribution in the stream of commerce. Defendants negligently and/or carelessly

 misrepresented and intentionally concealed the truth regarding the high risk of the Product’s
                                                                                                   v
 unreasonable, dangerous and adverse side effects associated with the implantation, use of the

 Product.



       92.     Defendants breached its duty in representing to the Plaintiff, and the technology

community that Defendant’s Product did not carry the risk of injuries such as those suffered

by Plaintiff and other similarly situated.




                                                 24
Case 4:19-cv-00782 Document 1-1 Filed on 03/05/19 in TXSD Page 27 of 32




       93.     Defendants failed to warn the Plaintiff and other consumers, of the defective

 condition of the Product, as designed and/or supplied by Defendants.



       94.     Defendants negligently misrepresented material facts about the Product in that it

 made such misrepresentations when they knew or reasonably should have known of the falsity

 of such misrepresentations. Alternatively, Defendants made such misrepresentations without

 exercising reasonable care to ascertain the accuracy of these representations.



       95.     The above misrepresentations were made to Plaintiff, as well as the general

public.



       96.     Plaintiff, justifiably relied on Defendant’s misrepresentations.



       97.    Consequently, Plaintiffs use of the Product was to his detriment as Defendants’

negligent misrepresentations proximately caused plaintiffs injuries and monetary losses.



       98.    As a foreseeable, direct, and proximate result of Defendant’s negligent and/or

willful, intentional, and knowing misrepresentations as set forth herein, Defendants knew, or

had reason to know, that Defendants’ Product had not been sufficiently tested, that the Product

lacked adequate, accurate, and prominent warnings, and the implantation of the Product

created a high risk of adverse effects, and higher than acceptable risks of harm to users, and




                                                25
Case 4:19-cv-00782 Document 1-1 Filed on 03/05/19 in TXSD Page 28 of 32




 higher than reported and represented risks of adverse effects such as those specifically

 described herein.



       99.     As a direct and proximate consequence of Defendant’s negligent

 misrepresentations, the Plaintiff sustained injuries and related losses including mental anguish,

 physical pain and suffering.



                 WHEREFORE, Plaintiff demands judgment against Defendants, and requests

 compensatory damages for past, present, and future pain and suffering, prejudgment and

 post-judgment interest as allowed by law, costs of suit and attorneys’ fees, as allowed by law,

 punitive damages, and any and all such other relief as the Court deems just and proper; and

 further, demands a trial by jury of all issues so triable.


                                             COUNT IX
                                      UNJUST ENRICHMENT
                                       (Against All Defendants)

       100.    Plaintiff repeats, reiterates, and realleges each and every allegation contained in

this Complaint with the same force and effect as if fully set forth herein.



       101.    Defendants are and at all times were the manufacturer, seller, and/or supplier of

the Product.




                                                  26
Case 4:19-cv-00782 Document 1-1 Filed on 03/05/19 in TXSD Page 29 of 32




       102.    Plaintiff paid for Defendant’s Product for the purpose conducting private phone

 calls and consented group Facetime calls.



       103.   Defendants has accepted payment by Plaintiff for the purchase of their Product.



       104.    Plaintiff, has not received the safe and effective Product for which he paid.



       105.    It would be inequitable for Defendants to keep this money if Plaintiff, did not in

 fact receive safe and effective iphone and software update.



              WHEREFORE, Plaintiff demands judgment against Defendants, and requests

compensatory damages for past, present, and future pain and suffering; prejudgment and

post-judgment interest as allowed by law, costs of suit and attorneys’ fees, as allowed by law,

punitive damages, and any and all such other relief as the Court deems just and proper; and

further, demands a trial by jury of all issues so triable.



                                       COUNT X
                        PUNITIVE AND EXEMPLARY DAMAGES
                                  (All Defendants)

       106.   Plaintiff repeats, reiterates, and realleges each and every allegation contained in

this Complaint with the same force and effect as if fully set forth herein.




                                                 27
Case 4:19-cv-00782 Document 1-1 Filed on 03/05/19 in TXSD Page 30 of 32




       107.   Defendants failed to do what a reasonable prudent software and technology

 company would have done under the same or similar circumstances, did that which a software

 and technology company of ordinary prudence would not have done under the same or similar

 circumstances, and was negligent, in the following particulars, among others:

               a. failing to adequately test;

               b. failing to notify consumers, including Plaintiff;



       108.   The foregoing acts, omissions, or both, of Defendants, taken singularly or in any

combination, when viewed objectively from the standpoint of Defendants at the time of their

occurrence involved an extreme degree of risk, considering the probability and magnitude of

the potential harm to consumers, including Plaintiff. Defendants were aware there was a high

probability at least some consumers would suffer harm. Defendants had actual, subjective

awareness of the risk involved, but nevertheless proceeded with conscious indifference to the

rights, safety or welfare of consumers, including Plaintiff.



       109.   The foregoing acts, omissions, or both of gross negligence were performed (or

failed to be performed) by Defendants, in that such conduct was the conduct of:

   a. one of the corporate officers of Defendant;

   b. one or more persons who had the authority to employ, direct, and discharge servants of

       Defendants;

   c. one or more persons who were engaged in the performance of non-delegable or absolute

      duties of Defendants; or


                                                28
Case 4:19-cv-00782 Document 1-1 Filed on 03/05/19 in TXSD Page 31 of 32




   d. one or more persons whom Defendants had confided the management of the whole or a

       department or division of its business.



 For the foregoing reasons, Plaintiff seeks punitive or exemplary damages from Defendants.



                                       VII. JURY DEMAND

 Plaintiff requests that this action be heard by a jury.



                             VIII. REQUEST FOR DISCLOSURE

 Under Texas Rule of Civil Procedure 194, Plaintiff requests that Defendant disclose, within 50

days of service of this request, the information or material described in Rule 194.2.



                              IX. CONCLUSION AND PRAYER

               WHEREFORE, Plaintiff prays that Defendant be summoned to appear and

answer herein and that upon final trial, Plaintiff have:

                   •a. Judgment against Defendants, jointly and severally, for compensatory

                       damages in excess of the jurisdictional amount of this Court;

                   b. Judgment against Defendants, jointly and severally, for punitive or

                       exemplary damages in excess of the jurisdictional amount of this Court;

                   c. Pre-Judgment interest;

                   d. Post-Judgment interest;

                   e. cost of court;


                                                  29
Case 4:19-cv-00782 Document 1-1 Filed on 03/05/19 in TXSD Page 32 of 32




             f. Such other and further relief, at law or in equity, to which Plaintiff may

                be entitled, whether by this Original Petition or by any amendment

                hereto.




                                       Respectfully submitted,


                                       The Mattox Law Firm PLLC



                                               By:

                                               James C. Mattox, 111
                                               Texas Bar Number 24106261
                                               The Mattox Law Firm PLLC
                                               2800 Post Oak Blvd.
                                               Houston, TX 77056
                                               Telephone: (832) 899-5484
                                               Fax:         (832) 843-9991
                                               E-mail: jamesc@themattoxlawfirm.com



                                       Attorneysfor Plaintiff




                                          30
